Case: 20-60185      Document: 00516092117         Page: 1     Date Filed: 11/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 November 15, 2021
                                   No. 20-60185                     Lyle W. Cayce
                                                                         Clerk

   Boris Nichols; Tonnie Smith Nichols,

                                                            Plaintiffs—Appellants,

                                       versus

   U.S. Bank, National Association,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 2:19-MC-162


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Boris Nichols and Tonnie Smith Nichols seek leave to proceed in
   forma pauperis (IFP) on appeal, arguing that they are financially eligible and
   that the district court erred in denying their motion for confirmation of their
   arbitration award against the defendant-appellee based upon the district
   court’s finding that the parties did not have a binding arbitration agreement.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60185         Document: 00516092117               Page: 2      Date Filed: 11/15/2021




                                          No. 20-60185


   Because the Nichols have not demonstrated that they will raise a
   nonfrivolous issue on appeal,1 their motion to proceed IFP is DENIED. See
   Fed. R. App. P. 24(a); Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
   Because the appeal is frivolous, it is DISMISSED. See 5th Cir. R. 42.2;
   Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997). All remaining
   motions are DENIED.




           1
             The Nichols should have first moved in the district court for leave to appeal IFP.
   See Fed. R. App. P. 24(a). However, in light of the district court’s assessment of
   sanctions against the Nichols for raising an “objectively frivolous argument” regarding the
   arbitration award, and in light of our determination that the appeal is frivolous, we need not
   remand the case to the district court.




                                                 2